FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

JOSHUA RICHTER,                       
             Petitioner-Appellant,          No. 06-15614
                v.
                                             D.C. No.
                                           CV-01-00643-JKS
R. Q. HICKMAN, Warden; CAL A.
TERHUNE; ERNIE ROE,                            ORDER
           Respondents-Appellees.
                                      
                  Filed November 10, 2008


                           ORDER

KOZINSKI, Chief Judge:

   Upon the vote of a majority of nonrecused active judges, it
is ordered that this case be reheard en banc pursuant to Circuit
Rule 35-3. The three-judge panel opinion shall not be cited as
precedent by or to any court of the Ninth Circuit.

  Judge Callahan did not participate in the deliberations or
vote in this case.




                             15417
                             PRINTED FOR
                   ADMINISTRATIVE OFFICE—U.S. COURTS
                BY THOMSON REUTERS/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                          © 2008 Thomson Reuters/West.